Citation Nr: 1232628	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-18 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left hand neurological disability, including as secondary to herbicide exposure.  

2.  Entitlement to service connection for a left hip and lower extremity neurological disability, including as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to January 1971, including combat service in the Republic of Vietnam and his decorations include the Navy Achievement Medal with "Combat V" device, the Combat Action Ribbon and the Combat Air Crew Insignia with three stars.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Lincoln, Nebraska, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran presently seeks service connection for neurological disabilities of the left hand, left hip and left lower extremity, including as secondary to herbicide exposure.  Service department records confirm the Veteran's presumed in-service herbicide exposure and a February 2011 VA treatment record confirms his current diagnoses of neurological conditions of the left upper and lower extremities, respectively; however, the diagnosed conditions are not among those VA recognizes as presumptively associated with herbicide exposure nor does the Veteran assert that relevant symptoms had their onset in-service or were continuously present since separation.  38 C.F.R. §§ 3.303(b); 3.309(e) (2011); see also Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  The foregoing is not fatal to the service connection claims because a competent medical opinion may serve as a basis to grant the claims; moreover, the Veteran is competent to report that a medical professional indicated to him that his symptoms were related to herbicide exposure, as reflected in his January 2010 notice of disagreement (NOD).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a veteran is competent to relate what he or she has been told by a medical examiner); Stefl v. Nicholson, 21 Vet. App. 120, 122-23 (2007).  As such, VA must provide the Veteran with an appropriate VA examination in connection with the present service connection claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board is without discretion and must remand the appeal for this purpose.  

The record also suggests the Veteran receives regular treatment for his neurological condition.  However, VA treatment records dated since January 2012 are of record or available via the Virtual VA system.  Additionally, while not definitive, the evidence also suggests the Veteran may receive regular private treatment for the claimed conditions but the record does not reflect sufficient attempts to obtain any such records dated after September 2009.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  For this reason as well, the Board has no discretion and must remand this appeal to attempt to obtain any outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals with have first-hand knowledge, and/or who were contemporaneously informed, of his left hand, left hip and left lower extremity symptomatology or diagnoses; and medical statements in support of his claim, including from his medical care provider(s).  

2.  Contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where he received any left hand, left hip and left lower extremity neurological treatment(s) and/or hospitalization(s), to include private physician J. Hervert, M.D., since September 2009.  Thereafter, the RO should undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

3.  Obtain all the Veteran's outstanding VA left hand, left hip and left lower extremity neurological treatment and/or hospitalization records, dated since January 2012.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.

4.  After associating all outstanding records and lay statements with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset and etiology of any left hand, left hip and left lower extremity neurological condition.  The claims folder should be made available and reviewed by the examiner.  The examiner should record the full history of the claimed condition, to include his account of symptomatology and onset.  

The examiner must diagnose all left hand, left hip and left lower extremity neurological pathology found to be present, if any.  Further, the examiner must explicitly rule in or exclude a diagnosis of diabetic neuropathy.  Then, with regard to each diagnosed condition, please state the likelihood the condition: (I) had its onset in-service or within one year of separation; and (II) is related to the Veteran's period of military service, specifically including herbicide exposure.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's account of in-service and symptomatology, (ii) September 1970 left shoulder and left knee service treatment records; and any other evidence deemed pertinent.  

All necessary testing should be completed with the relevant findings reported in detail.  All provided opinions should be supported by a clearly stated rationale.  

5.  Then, readjudicate the appeal.  In doing so the RO must specifically consider the application of 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304 (2011).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

